 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   JOSE CAMPOS JR.

 7
 8                               IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 6:17-mj-00032
12                            Plaintiff,            STIPULATION AND ORDER TO MODIFY
                                                    TERM OF SENTENCE
13    vs.
14    JOSE CAMPOS JR.,                              JUDGE: Hon. Jeremy D. Peterson
15                        Defendant.
16
17           IT IS HEREBY STIPULATED by and between the parties hereto, through their
18   respective counsel, that the previously ordered date for Mr. Campos to surrender himself into the
19   custody of the United States Marshal be changed from June 24, 2019, to July 11, 2019, at 2:00
20   p.m.
21           Mr. Campos has a preplanned trip with his family to celebrate his daughter’s birthday in
22   early July. This continuance of the turn in date is to allow Mr. Campos to participate in that trip
23   and then surrender himself immediately afterwards. Defense counsel spoke to Susan St. Vincent,
24   counsel for the government, who has no objection to the extension of the surrender date.
25           All other terms of the sentence, including the two future review dates, would remain in
26   full force and effect.
27   ///
28   ///
 1                                                       Respectfully submitted,
 2                                                       McGREGOR SCOTT
                                                         United States Attorney
 3
 4   DATED: June 20, 2019                        By:     /s/ Susan St. Vincent
                                                         SUSAN ST. VINCENT
 5                                                       National Park Service
                                                         Law Enforcement Officer
 6                                                       Attorney for Plaintiff
 7
                                                         HEATHER E. WILLIAMS
 8                                                       Federal Defender
 9
     DATED: June 20, 2019                        By:     /s/ Charles J. Lee
10                                                       CHARLES J. LEE
                                                         Assistant Federal Defender
11                                                       Attorneys for Defendant
                                                         JOSE CAMPOS JR.
12
13
14                                               ORDER
15            IT IS SO ORDERED that the surrender date for JOSE CAMPOS JR. to turn himself into
16   the custody of the United States Marshal be changed from June 24, 2019, to July 11, 2019 at
17   2:00 p.m.
18
     IT IS SO ORDERED.
19
20
     Dated:        June 20, 2019
21                                                     UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27

28
      Campos: Stipulation and [Proposed] Order     -2-
      to Modify Term of Sentence
